Case 1:19-cr-00850-JSR Document 82 Filed 10/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

won nn nee neee ~X
UNITED STATES OF AMERICA
—_— Vv. —
19 Cr. 850 (JSR)
PARKER H. PETIT and WILLIAM TAYLOR,
Defendants.
-~X

 

Y__ (Proposer Order

[hereby authorize the defendants in the above-captioned matter to use the equipment listed
below to supplement the existing technology in the courtroom for the duration of the trial

proceedings set to begin on October 26, 2020. Defendants can proceed to make arrangements with

 

the District Executive Office of the Court and William Jarrett of the Courtroom Technology

department regarding installation.

Courtroom Technol Description
Trial Lapto ops for real-time transcript feed

Switches A/V Input Switches

Cab Cabling for installation

 

SO ORDERED:

fof y[>0

Date

SLL

United States District Judge Jed S. Rakoff

 

 
